
	
		II
		111th CONGRESS
		2d Session
		S. 3747
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for a reduction and limitation on the total
		  number of Federal employees, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reduce and Cap the Federal
			 Workforce Act of 2010.
		2.Reduction and
			 limitation on the total number of Federal employees
			(a)DefinitionIn
			 this Act—
				(1)the term
			 agency—
					(A)means an
			 executive agency as defined under section 105 of title 5, United States Code;
			 and
					(B)shall not
			 include—
						(i)the
			 Executive Office of the President;
						(ii)the Central
			 Intelligence Agency;
						(iii)the Federal
			 Bureau of Investigation; or
						(iv)the Secret
			 Service; and
						(2)the term
			 employee—
					(A)means an employee
			 of any agency; and
					(B)shall not include
			 any employee—
						(i)employed by a
			 Federal entity described under paragraph (1)(B); or
						(ii)designated by
			 the Director of National Intelligence for exclusion for purposes of national
			 security.
						(b)Agencies other
			 than the Department of Defense and the Department of Homeland Security
				(1)Determination
			 of number of employeesNot
			 later than 90 days after the date of enactment of this Act, the head of each
			 agency (other than the Department of Defense and the Department of Homeland
			 Security) shall collaborate with the Director of the Office of Management and
			 Budget and determine—
					(A)the number of full-time employees employed
			 in that agency on February 16, 2009; and
					(B)the number of
			 full-time employees employed in that agency at the end of that 90-day
			 period.
					(2)Reductions by
			 attritionIf the number of full-time employees employed in an
			 agency determined under paragraph (1)(A) is less than the number of full-time
			 employees employed in that agency on the date occurring 90 days after the date
			 of enactment of this Act, the head of that agency shall ensure that no
			 individual is appointed as a full-time employee in that agency until the number
			 of full-time employees employed in that agency is reduced by attrition to that
			 number determined under paragraph (1)(A).
				(3)Offset in
			 number of employees
					(A)In
			 generalAfter an agency has
			 reached the number of full-time employees to be in compliance with paragraph
			 (2), the head of that agency shall ensure that the number of full-time
			 employees in that agency is offset by a reduction of 1 full-time employee at
			 that agency for each individual who is appointed as a full-time employee in any
			 agency.
					(B)Offset if
			 reductions unnecessaryIf the
			 number of full-time employees employed in an agency determined under paragraph
			 (1)(A) is more than the number of full-time employees employed in that agency
			 on the date occurring 90 days after the date of enactment of this Act, the head
			 of that agency shall ensure that the number of full-time employees in that
			 agency is offset by a reduction of 1 full-time employee at that agency for each
			 individual who is appointed as a full-time employee in any agency.
					(c)Department of
			 Defense and the Department of Homeland Security
				(1)Determination
			 of number of employeesNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Defense and the Secretary of Homeland Security shall collaborate with the
			 Director of the Office of Management and Budget and determine the number of
			 full-time employees employed in the Department of Defense and the Department of
			 Homeland Security at the end of that 90-day period.
				(2)Offset in
			 number of employeesAfter the
			 90-day period described under paragraph (1), the Secretary of Defense and the
			 Secretary of Homeland Security shall ensure that the number of full-time
			 employees in the Department of Defense and the Department of Homeland Security
			 determined under paragraph (1) is offset by a reduction of 1 full-time employee
			 at the applicable department for each individual who is appointed as a
			 full-time employee in that department.
				(d)Information on
			 total employees
				(1)In
			 generalExcept as provided under paragraph (2), the Director of
			 the Office of Management and Budget shall—
					(A)publicly
			 disclose—
						(i)the
			 total number of Federal employees;
						(ii)the number of
			 Federal employees in each agency; and
						(iii)the annual rate
			 of pay by title of each Federal employee at each agency; and
						(B)update the
			 information described under subparagraph (A) not less than once a year.
					(2)National
			 security exceptionThe Director of National Intelligence may
			 exclude any employee from information to be disclosed under paragraph (1) for
			 purposes of national security.
				
